          Case 1:21-cv-00502-LGS Document 47 Filed 09/07/21 Page 1 of 1

                       MILMAN LABUDA LAW GROUP PLLC
                                       3000 MARCUS AVENUE
                                             SUITE 3W8
                                      LAKE SUCCESS, NY 11042
                                              _________

                                     TELEPHONE (516) 328-8899
                                     FACSIMILE (516) 328-0082
                                                                            September 3, 2021
VIA ECF                                 Application GRANTED.   The parties' deadline to submit the letter is
United States District Court            extended from September 3, 2021, to September 8, 2021, nunc
Southern District of New York           pro tunc. No further extensions will be granted absent
Attn: Hon. Lorna G. Schofield, U.S.D.J. extraordinary circumstances.
40 Foley Square, Courtroom 1106
New York, NY 10007-1312                 Dated: September 7, 2021
                                               New York, New York
       Re:     Edelman v. NYU Langone Health System, et al.
               Case No.: 1:21-cv-502 (LGS) (GWG)
               MLLG File No.: 209-2020___________________

Dear Judge Schofield:

        This firm represents the Plaintiff Dr. Sari Edelman (hereinafter “Plaintiff” or “Dr.
Edelman”) in the above-referenced case. Plaintiff writes to respectfully seek an extension of time
of the parties’ deadline to submit a joint letter specifying the names and roles of any witnesses to
be deposed and the dates for the depositions of those witnesses as set forth in this Court’s August
25, 2021 Order.

       Pursuant to ¶ I(B)(2) of this Court’s Individual Rules and Civil Procedures, Plaintiff
submits that: (i) the original due date is today; (ii)-(iii) there have been no previous requests for an
extension of time to comply with this Order; and (iv) Defendants consent. The reason for the
request is that, on Tuesday, August 31, 2021, Defendants produced approximately 200 pages of
additional discovery and Plaintiff needs additional time to review same prior to deciding who she
intends to depose.

       Plaintiff respectfully submits that there is therefore good cause for granting the requested
extension. See Fed. R. Civ. P. 6(b)(1)(A).

Dated: Lake Success, New York
       September 3, 2021                       Respectfully submitted,
                                               MILMAN LABUDA LAW GROUP PLLC
                                               _______/s____________________________
                                               Emanuel Kataev, Esq.
                                               3000 Marcus Avenue, Suite 3W8
                                               Lake Success, NY 11042-1073
                                               (516) 328-8899 (office)
                                               (516) 303-1395 (direct dial)
                                               (516) 328-0082 (facsimile)
                                               emanuel@mllaborlaw.com
cc: Defendants (via ECF).
